         Case 1:15-cr-00378-PGG Document 42 Filed 10/11/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                  CASE NO.: 15-CR-378


FREDY RENAN NAJERA MONTOYA,
       Defendant.
                                     /

          EMERGENCY MOTION TO ADJOURN STATUS CONFERENCE
       COMES NOW the undersigned, Victor E. Rocha, Esquire, and files this Emergency
Motion to Adjourn the Status Conference currently set for October 17, 2018 at 2:15
p.m., and in support of this motion states as follows:

       1. On the morning of October 11, 2018, the undersigned counsel received a
notice that set this matter for Status Conference on October 17, 2018 at 2: 15 p.m.
before the Honorable Judge Paul G. Gardephe.

       2. Prior to this Court setting this hearing, on September 6, 2018, the
undersigned counsel filed his Notice of Unavailability stating that he would be
unavailable from October 12, 2018 to October 30, 2018 due to his impending
marriage and honeymoon.

       3. The marriage was planned last spring, the honeymoon trip abroad was
scheduled many months ago and the tickets are non-refundable. Undersigned
Counsel will not be in the country on October 17, 2018.
                                                1
         Case 1:15-cr-00378-PGG Document 42 Filed 10/11/18 Page 2 of 2



       4. The undersigned counsel is respectfully requesting that this matter be set
over until October 30, 2018 or as soon thereafter as practicable to this court.


      WHEREFORE, the undersigned counsel respectfully requests that the Court
adjourn the Status Conference currently set for October 17, 2018 to October 30,
2018 or soon thereafter so that the undersigned counsel is available to attend.




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that this document has been filed with the Clerk of Court

using the CM/ECF Filing System on this 11TH day of October 2018.




                                LAW OFFICES OF VICTOR E. ROCHA, P.A.
                                990 Biscayne Blvd, Suite O-903
                                Miami, Florida 33132
                                Tel: (305) 774-9111
                                Fax: (305) 514-0987
                                Email: rochalaw@gmail.com

                                By: /s/ Victor E. Rocha, Esquire______________
                                       VICTOR E. ROCHA, ESQUIRE
                                       NEW YORK BAR NO.: VR9648




                                           2
